            Case 1:20-cr-00012-PAE Document 56 Filed 03/08/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                 -v-                                                    20 Cr. 12 (PAE)

 BRYANT BROWN and                                                           ORDER
 ISAIAH CRUZ,

                               Defendants.



PAUL A. ENGELMAYER, District Judge:

       For the reasons stated on the record at today’s conference, the Court sets the following

schedule:

            Any motions to sever shall be filed by March 22, 2021.

            Responses to any such motions shall be filed by March 31, 2021.

            A next conference in this case is schedule for April 12, 2021 at 10:00 a.m.

            Time is excluded, pursuant to 18 U.S.C. § 3161(h)(7)(A), until April 12, 2021.

            Trial in this case remains scheduled for June 14, 2021. See Dkt. 50.

       SO ORDERED.


                                                          PaJA.�
                                                     __________________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: March 8, 2021
       New York, New York
